department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil legend museum founder foundation year - lease lease x dear we have considered your ruling_request dated date as amended on date requesting rulings under r c sec_4941 sec_4942 and sec_4944 facts you are a tax-exempt_organization recognized under sec_501 and classified as a private_operating_foundation under sec_509 and sec_4942 your specific charitable and educational_purposes include e e the promotion study improvement and advancement of the visual arts furthering the public’s appreciation and understanding of art architecture and landscape loaning works_of_art to other public_charities for exhibition and holding and supporting exhibitions of postwar and contemporary works_of_art you accomplish these purposes by operating the museum which integrates art architecture and landscaping into a seamless experience the museum’s collection consists of more than pieces of post-world war ii contemporary art and an extensive research library in year you received x visitors founder is your founder sole substantial_contributor and one of three directors you state that founder is a disqualified_person within the meaning of sec_4946 your bylaws include a conflict of interest policy that requires interested directors’ ie a director who is directly or indirectly a party to a transaction with you to disclose the material facts of the transaction and his or her interest in or relationship to such transaction to the board_of directors prior to any_action by the board to authorize approve or ratify such transaction the policy requires the interested director to abstain from voting on such transactions founder wholly owns a special purpose entity spe the museum occupies the same parcel of land as founder's private residence founder leases the museum’s facilities to you at no cost you also own property contiguous with founder's property foundation-owned property master_plan you propose to expand the museum’s operation by building a new museum facility and increasing the acreage to which you have access master_plan founder will provide funding for your master_plan you will also use your financial resources to fund the intended improvements the local zoning authority has approved your plans the new museum facility will include a series of pavilion rooms that house permanent and temporary single artist installations and that surround a central water garden the new museum facility’s location is a short walk from the museum which will continue to host temporary exhibitions of works from your collection you anticipate that the new museum will be open to the public days a week from a m to p m and will receive approximately y visitors per year you obtained independent expert input from the architectural and the structural engineering firms working on the plans for the new museum facility and related improvements you state that the expected useful engineering life of the new museum facility is years and that the expected useful engineering life of the new parking pads pathways and road improvements i sec_25 years the master_plan requires a new landscape design that integrates walking paths restored meadows and woodlands in order to augment the reflective experience of visiting the museum and viewing sculptures and other works_of_art founder will pay for any landscaping improvements made to the portion of the property including his private residence the leases in furtherance of your master_plan founder and the spe intend to lease two defined parcels of land totaling approximately 100-plus acres which includes the existing museum for 99-years at no charge museum sites founder will retain the portion of the property that includes his private residence personal site you intend to execute two separate leases each covering a different portion of founder’s properties lease between you and the spe covers one parcel of land and lease between you and founder covers the parcel of land that includes the existing museum facilities both leases e e e e acknowledge that you are subject_to the self-dealing rules described in sec_4941 and state that the leases are intended to qualify for the exception to the self-dealing rules for leases of property without charge as provided in sec_53_4941_d_-2 limit your use of the property to operating a first-class art museum together with accessory and ancillary uses and for other tax-exempt purposes within the meaning of sec_501 of the code the permitted use and for no other purposes whatsoever’ grant you the right to quiet enjoyment without molestation or hindrance by founder or the spe subject_to the provisions of this lease and to the permitted exceptions which includes certain easements and right-of-ways and provide founder and the spe with the right to self-help if you fail to perform under either the lease founder or the spe as applicable may perform or correct any maintenance or repairs with written notice both leases are self-characterized as triple net leases indicating that you are responsible for paying all costs associated with the property other than rent such as non-exempt taxes if any insurance utilities maintenance repair and replacement security etc you intend to pay your own utility cable and internet expenses directly to third-party providers based on metered usage and other separate contracts the utility lines on the properties service both the museum sites and the personal site you state that if the utility lines servicing both the museum sites and the personal site require repair you will make a reasonable allocation of the costs and pay that amount to third-party service providers if the utility lines servicing only the museum sites require repair you will pay the costs to third-party service providers the new museum facility will be located on the parcel of land governed by lease lease provides that the new museum facility’s design is within your sole discretion lease further provides that you are responsible for obtaining all permits and approvals necessary for the development and operation of the new museum facility from applicable governmental authorities and public or private utility companies lease obligates the spe to sign applications as necessary and to otherwise reasonably cooperate with you to obtain these permits and approvals lease provides that you may make additional improvements under the same terms both leases e e e e broadly define improvements to include the new museum facility the museum and any other improvements you construct state that you own all your improvements provide that upon expiration of the lease terms you may elect to remove the improvements from the land or leave them in place deem that your failure to remove improvements results in the abandonment of those improvements and grants ownership of the abandoned improvements to either founder or the spe without obligating payment for the abandoned improvements neither lease includes specific termination provisions upon default both leases limit founder’s and the spe’s remedies to any rights and remedies provided at law or in the leases the lease remedies include seeking injunctive or equitable relief to require you to perform such actions as will cure the event of default or to refrain from engaging in such actions as gave rise to the event of default no term specifically provides for the leases’ termination presumably termination occurs in only two instances by the parties’ mutual consent and by the lapse of the leases’ 99-year terms additionally the spe may terminate lease by giving you the land for no consideration you state that founder and you will add a provision to lease allowing you to extend the lease_term for an additional years at your sole discretion museum operation you state that natural landscaped lines of demarcation separate the museum sites from the personal site ie your lot lines border a meadow a road and natural planting lines so that the areas are readily distinguishable via defined natural borders you intend to add markers to areas where no clear line of demarcation exists and to train both founder’s and your staff in these boundaries separate gated entrances will service the personal site and the museum sites you will maintain the roads located exclusively on the museum sites founder will maintain the roads located exclusively on the personal site founder grants you an easement to use the roads on the personal site for no charge and permits you to use these roads as needed to access the museum the general_public uses the roads during the museum’s hours of operation from 10am to 5pm you state that founder and founder’s employees will use roads on the museum sites only to the same extent as the general_public existing walkways and cart paths cross over the museum sites and foundation-owned property currently the public may access these walkways and cart paths during museum operating hours from 10am to 5pm you state that founder and founder’s employees will use these walkways and paths only to the same extent as the general_public you intend to house equipment used for groundskeeping and maintenance in an equipment shed on founder's land founder owns and permits you to use all new and existing equipment for no charge you may purchase certain limited pieces of equipment for your exclusive use on museum sites and store such equipment in founder’s shed at no charge no formal agreement exists detailing the terms of the shed’s usage you intend to hire most of your own employees however you intend to use the services of certain founder employees and to reimburse founder for_the_use_of these employees’ services no formal reimbursement arrangement exists between you and founder you state that any compensation you pay to founder employees will be reasonable_compensation for services provided as determined based on appropriate comparability data specifically founder employs two individuals who provide art coordination services you state that these employees will spend the bulk of their time providing services to you you will allocate actual costs between you and founder based on time records kept by these employees you state that the reason why founder employs these employees and you do not is to comply with the sec_4941 personal services exception which provides that no act of self- dealing occurs if a private_foundation reimburses a disqualified_person for the performance of certain personal services rulings requested your payment of third-party expenses relating to the construction of new museum facilities and related landscaping and horticultural improvements on the museum sites leased to you for 99-years at no charge will not constitute an act of self-dealing under sec_4941 and such improvements will result in an incidental and tenuous benefit to founder your payment of an allocable amount of expenses to third-party utility companies will not constitute an act of self-dealing under sec_4941 your use of and access to groundskeeping equipment owned by founder at no charge will not constitute self-dealing under sec_4941 the use by founder and or founder's employees of paths and roads that cross the museum sites and foundation-owned property and that are used by the general_public will not constitute an act of self-dealing under sec_4941 payment or reimbursement to founder of an allocable amount of employee_expenses for art coordination services will constitute payments for personal services and will not constitute self-dealing under sec_4941 the museum sites and any other improvements used to expand museum operations in carrying out your exempt purposes are excludable from your assets used in computing your minimum_investment_return under sec_4942 expenditures you incur to build the new museum facilities on the museum sites in order to accomplish exempt purposes shall not be jeopardizing investments under sec_4944 law r c sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation ilr c sec_4941 defines self-dealing’ as any direct or indirect- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a c furnishing of goods services or facilities between a private_foundation and a disqualified d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person disqualified_person person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period sec_4941 provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for the purposes specified in sec_501 sec_4941 provides that the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which such goods services or facilities are made available to the general_public ilr c sec_4941 provides that except in the case of a government_official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year sec_4942 provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 il r c sec_4942 provides that the aggregate fair_market_value of all assets of a private_foundation other than those which are used or held for use directly in carrying out the foundation’s exempt_purpose are included in the calculation of the private foundation’s minimum_investment_return sec_4944 imposes a tax if a private_foundation invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a person who is- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c sec_53_4941_d_-2 provides that the leasing of property between a disqualified_person and a private_foundation shall constitute an act of self-dealing sec_53_4941_d_-2 provides that the leasing of property by a disqualified_person to a private_foundation shall not be an act of self-dealing if the lease is without charge for purposes of this subparagraph a lease shall be considered to be without charge even though the private_foundation pays for janitorial services utilities or other maintenance_costs it incurs for_the_use_of the property so long as the payment is not made directly or indirectly to a disqualified_person sec_53_4941_d_-2 provides that except as provided in sec_53_4941_d_-2 and or sec_53 d -3 b the furnishing of goods services or facilities between a private_foundation and a disqualified_person shall constitute an act of self-dealing this subparagraph shall apply for example to the furnishing of goods services or facilities such as office space automobiles auditoriums secretarial help meals libraries publications laboratories or parking lots sec_53_4941_d_-2 provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if they are furnished without charge thus for example the furnishing of goods such as pencils stationery or other incidental supplies or the furnishing of facilities such as a building by a disqualified_person to a foundation shall be allowed if such supplies or facilities are furnished without charge for the purposes of this subparagraph a furnishing of goods shall be considered without charge even though the private_foundation pays for transportation insurance or maintenance_costs it incurs in obtaining or using the property so long as the payment is not made directly or indirectly to the disqualified_person sec_53_4941_d_-2 provides that the payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person shall constitute an act of self-dealing sec_53 d -2 f provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4941_d_-3 provides that the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such goods services or facilities are made available to the general_public on at least as favorable a basis as they are made available to the disqualified_person but only if such goods services or facilities are functionally related within the meaning of sec_4942 now sec_4942 to the exercise or performance by a private_foundation of its charitable educational or other purpose or function constituting the basis for its exemption sec_53_4941_d_-3 provides that the term general_public shall include those persons who because of the particular nature of the activities of the private_foundation would be reasonably expected to utilize such goods services or facilities this paragraph shall not apply however unless there is a substantial number of persons other than disqualified persons who are actually utilizing such goods services or facilities thus a private_foundation which furnishes recreational or park facilities to the general_public may furnish such facilities to a disqualified_person provided they are furnished to him on a basis which is not more favorable than that on which they are furnished to the general_public sec_53_4941_d_-3 provides that the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive example sec_1 and provide that the term personal services includes legal investment management and general banking services sec_53_4942_a_-2 provides that an asset is used or held for use directly in carrying out the foundation’s exempt purpose’ only if the asset is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation sec_53_4942_a_-2 provides that assets used or held for use directly in carrying out the foundation’s exempt_purpose include real_estate or the portion of a building used by the foundation directly in its charitable educational or other similar exempt_activities sec_53_4944-1 provides that except as provided in sec_4944 sec_53_4944-3 sec_53_4944-6 and subdivision ii of this subparagraph an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return including both income and appreciation of capital the risks of rising and falling price levels and the need for diversification within the investment portfolio for example with respect to type of security type of industry maturity of company degree of risk and potential for return the determination whether the investment of a particular amount jeopardizes the carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis in each case taking into account the foundation's portfolio as a whole no category of investments shall be treated as a per se violation of sec_4944 however the following are examples of types or methods of investment which will be closely scrutinized to determine whether the foundation managers have met the requisite standard of care and prudence trading in securities on margin trading in commodity futures investments in working interests in oil_and_gas wells the purchase of puts calls and straddles the purchase of warrants and selling short the determination whether the investment of any amount jeopardizes the carrying out of a foundation's exempt purposes is to be made as of the time that the foundation makes the investment and not subsequently on the basis of hindsight therefore once it has been ascertained that an investment does not jeopardize the carrying out of a foundation's exempt purposes the investment shall never be considered to jeopardize the carrying out of such purposes even though as a result of such investment the foundation subsequently realizes a loss the provisions of sec_4944 and the regulations thereunder shall not exempt or relieve any person from compliance with any federal or state law imposing any obligation duty responsibility or other standard of conduct with respect to the operation or administration of an organization or trust to which sec_4944 applies nor shall any state law exempt or relieve any person from any obligation duty responsibility or other standard of conduct provided in sec_4944 and the regulations thereunder revrul_76_459 1976_2_cb_369 provides that the use of a private_foundation museum's private road for access to the adjacent headquarters and manufacturing plant of a corporation a disqualified_person during the same hours the road is used by the general_public as a thoroughfare connecting two public streets is not an act of self-dealing the road is made available to the disqualified_person on a basis that is no more favorable than the basis on which it is made available to the general_public than the disqualified_person actually use the road further the use of the road as an entrance to the foundation’s museum is functionally related to the foundation’s exempt_purpose of operating a museum for the benefit of the general_public accordingly the use of the private foundation’s private road by the disqualified_person does not constitute an act of self-dealing within the meaning of sec_4941 in addition a substantial number of persons other in madden v commissioner 74_tcm_440 the tax_court ruled that maintenance janitorial and security services provided by gmc a disqualified_person to the museum of outdoor arts museum a private_foundation were not personal services’ for purposes of the exception to self-dealing the museum was an outdoor museum or a museum without walls that displayed sculptures and other outdoor art forms the irs argued that the services gmc provided were different from the legal investment management and general banking services described in the regulations petitioner a disqualified_person and percent owner of gmc argued that personal services were any activity that did not include the sale_of_goods and that assist ed the private_foundation in carrying on its legitimate business the court rejected respondent’s broad interpretation because it nullified sec_4941 d c ’s prohibition against the furnishing of goods services or facilities for a charge according to the court personal services are services that are essentially professional and managerial in nature such as legal services investment management services and general banking services furthermore the court determined that any exceptions to the self-dealing transactions rules should be construed narrowly therefore the court found that the services gmc provided did not meet the definition of personal services analysi sec_1 payment of third party expenses relating to the construction of new museum facilities and related landscaping and horticultural improvements on the museum sites your payment of third party expenses relating to the construction of the new museum facility and related landscaping and horticultural improvements on the museum sites leased to you for a 100-plus year term at no charge will not constitute an act of self-dealing under sec_4941 d as a threshold matter both founder and the spe are disqualified persons sec_4946 defines disqualified_person as a substantial_contributor to the foundation sec_4946 further defines disqualified_person as a corporation of which a person described in sec_4946 owns more than a percent interest here you acknowledge that founder is a disqualified_person because he is your sole substantial_contributor furthermore founder is the sole owner of the spe which makes it a disqualified_person sec_4941 provides that the term self-dealing generally includes any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person see also sec_53_4941_d_-2 you intend to construct and pay the third party expenses related to the construction of a new museum facility and make related landscaping and horticultural improvements on lands leased from founder and the spe under both lease and lease you own all improvements made to the land leasehold improvements however upon expiration of the leases any leasehold improvements not removed from the properties revert to founder and the spe respectively accordingly under the general_rule both the leases and the reversion of any leasehold improvements may constitute acts of self-dealing the first issue is whether the leases between you and founder and between you and the spe are acts of self-dealing under sec_4941 between you and either the founder or the spe would be an act of self-dealing however sec_53_4941_d_-2 provides that no self-dealing occurs if the lease is without charge here the leases are without charge therefore the leases will not result in acts of self- dealing under the general_rule any lease of property the second issue is whether the transfer of your leasehold improvements eg the new museum facility upon the termination of the leases will result in an act of self-dealing generally improvements made to land leased to a private_foundation by a disqualified_person during the duration of the lease will not constitute an act of self-dealing however sec_4941 provides that the transfer of a private foundation’s assets such as leasehold improvements to a disqualified_person generally is an act of self-dealing under the proposed leases you will transfer leasehold improvements to the founder or his spe upon the termination of the leases nonetheless a transfer of leasehold improvements is not an act of self-dealing where the improvements are not made during the period of the lease between the private_foundation and a disqualified_person or where the useful_life of the improvements expires prior to the termination of the lease therefore the only leasehold improvement at issue is the new museum facility the transfer of title to the new museum facility upon termination of the lease of the underlying in your case the museum existed prior to lease land will not result in an act of self-dealing you represent that the useful engineering life of the new museum facility exceeds lease 1’s cumulative term you received independent expert input from architectural and structural engineering firms working on the plans for the new museum facility and related improvements based on this input you expect the engineering useful_life of the new museum facility to be years lease 1’s initial term is 99-years because the useful_life of the new museum facility exceeds the initial lease_term you state that founder and the owner of the land leased under lease have agreed to add an option to extend the lease for an additional 25-year at your sole discretion therefore lease 1’s cumulative term will exceed years and the new museum facility’s expected useful engineering life is not easily terminable the landlord the spe does not possess the in addition lease unilateral ability to terminate lease furthermore the spe’s only remedies for default are those remedies provided by lease or by law the remedies provided by lease are the right to self-help or the right to injunctive or equitable relief the right to self-help provides the spe with an opportunity to cure a default not to terminate the lease the right to injunctive or equitable relief requires the initiation of a legal action assuming the spe can request termination of the lease when seeking injunctive or equitable relief the court and not the spe ultimately possesses the ability to terminate the lease therefore the spe cannot trigger the transfer of title to the new museum facility or any other improvement by terminating lease prior to the end of its cumulative term accordingly the transfer by you of title to the new museum facility upon termination of the lease will not result in an act of self-dealing under sec_4941 payment of an allocable portion of expenses to third-party utility companies your payment of allocable portion of expenses to third-party utility companies will not result in an act of self-dealing under sec_4941 as previously determined the leases between you and founder are not acts of self-dealing under sec_4941 because the leases are without charge furthermore sec_53_4941_d_-2 provides that a lease is considered to be without charge even though the private_foundation pays for janitorial services utilities or other maintenance_costs it incurs for_the_use_of the property so long as the payment is not made directly or indirectly to a disqualified_person therefore your leases are without charge even though you pay allocable portions of utilities and related expenses to third-party utility companies accordingly your leases will not result in acts of self-dealing under sec_4941 use of and access to groundskeeping equipment owned by founder your use of founder's groundskeeping equipment and shed for no charge will not result in an act of self-dealing under sec_4941 sec_4941 provides that the term self-dealing’ generally includes any direct or indirect furnishing of goods services or facilities between a private_foundation and a disqualified_person see also sec_53 d -2 d however sec_4941 provides that no act of self-dealing occurs if a disqualified_person furnishes the goods services or facilities to a private_foundation without charge and if the goods services or facilities so furnished are used exclusively for purposes specified in sec_501 see also sec_53 d -2 d in your case founder intends to furnish you with goods and facilities by allowing you to use founder’s groundskeeping equipment and to access the equipment shed on founder's property however founder will provide these goods and facilities without charge furthermore you intend to use the groundskeeping equipment and access to the shed to maintain your landscape which is part of the museum's operations therefore founder’s provision of these goods and facilities will not result in an act of self-dealing within the meaning of sec_4941 use by founder and or founder’s employees of paths and roads that cross the museum sites and foundation-owned property and that are used by the general_public the use of your paths and roads by founder and founder's employees will not result in an act of self-dealing under sec_4941 sec_4941 provides that the term self-dealing generally includes any direct or indirect furnishing of goods services or facilities between a private_foundation and a disqualified_person see also sec_53_4941_d_-2 however under the general_public exception described in sec_4941 a private foundation’s furnishing of goods services or facilities to a disqualified_person is not an act of self-dealing if such goods services or facilities are made available to the general_public on at least as favorable a basis as they are made available to the disqualified_person and functionally related to the exercise or performance by the private_foundation of one or more of its exempt purposes see also sec_53_4941_d_-3 sec_53 d - b provides that the term general_public includes those persons who because of the particular nature of the activities of the private_foundation would be reasonably expected to use such goods services or facilities a substantial number of persons other than the disqualified persons must actually use such goods services or facilities a private_foundation which furnishes recreational or park facilities to the general_public may furnish such facilities to a disqualified_person provided they are furnished to him on a basis which is not more favorable than that on which they are furnished to the general_public additionally revrul_76_459 1976_2_cb_369 determined that a disqualified person’s use of a private foundation's private road will not constitute an act of self-dealing if the disqualified_person only uses the road during the same hours as and on the same terms as the road is used by the general_public your paths and roadways are functionally related to one or more of your exempt_activities because they allow the public to experience the art architecture and landscape that are the overall aesthetic of the museum in year x visitors a substantial number actually used your existing paths and roadways upon completion you anticipate y visitors also a substantial number to use your paths and roadways you state that founder and founder’s employees will use your paths and roads only to the same extent as the general_public uses such paths and roads ie during your hours of operation therefore founder's and founder’s employees’ use of your roads and pathways will be on a basis not more favorable than provided to the general_public and will not result in an act of self-dealing under sec_4941 payment or reimbursement to founder of an allocable portion of employee_expenses for art coordination services reimbursing founder for your allocable share of the expenses related to the art coordination employees’ services will not result in an act of self-dealing under sec_4941 whether self- dealing will result from your reimbursing founder for your allocable share of certain services provided by founder’s employees depends on the type of service provided sec_4941 provides that the term self-dealing generally includes the payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person see also sec_53_4941_d_-2 however sec_4941 provides that except in the case of a government_official the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive see also sec_53 d -3 c in madden v commissioner the tax_court stated that any exceptions to the self-dealing transactions rules should be construed narrowly tcmemo_1997_395 74_tcm_440 therefore the court concluded that the personal services that sec_53 d - c excepts from self-dealing are services that are essentially professional and managerial in nature such as legal investment management and general banking services the art coordination services provided by founder’s employees are personal services described in sec_53_4941_d_-3 first the art coordination services are akin to the professional and managerial_services described in sec_53_4941_d_-3 next the art coordination services these employees provide are reasonable and necessary to the museum’s operation one of your exempt purposes finally reimbursement of these employee costs is based on employee time records and is represented not to be excessive therefore reimbursing founder for your allocable portion of the costs for the art coordination employees’ services will not result in an act of self-dealing under sec_4941 the museum sites and any other improvements used to expand museum operations as charitable use assets the new museum facility which will be considered an asset used or held for use directly in carrying out your exempt purposes will be excluded from the calculation of your minimum_investment_return under sec_4942 sec_4942 imposes a tax on a private foundation’s undistributed_income which is the excess of a private foundation's distributable_amount fora taxable_year over the amount of qualifying distributions the private_foundation made for that taxable_year sec_4942 provides that a private foundation's distributable_amount is the sum of its minimum_investment_return plus the amounts if any listed in sec_4942 relating to repayments of prior years’ qualifying distributions proceeds from dispositions of certain property and certain unused set-asides reduced by any income taxes imposed in general sec_4942 provides that a private foundation’s minimum_investment_return is calculated by reference to the aggregate fair_market_value of all the foundation’s assets however sec_4942 excludes assets used or held for use directly in carrying out the foundation's exempt_purpose from the computation of the foundation’s minimum_investment_return sec_53_4942_a_-2 provides that an asset generally is used or held for use directly in carrying out the foundation’s exempt_purpose only if the asset is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation sec_53_4942_a_-2 provides that assets used or held for use directly in carrying out a foundation’s exempt_purpose include real_estate or the portion of a building used by a foundation directly in its charitable educational or other similar exempt_activities you intend to actually use in carrying out your exempt purposes accordingly the new museum facility will be an asset used or held for use directly in carrying out one or more of your exempt here the new museum facility will be real_estate all of which purposes therefore the new museum facility will be excluded from your assets in calculating your minimum_investment_return under sec_4942 expenditures incurred to build the new museum facilities on the museum sites in order to accomplish exempt purposes as jeopardizing investments building the new museum facility will not result in a jeopardizing investment within the meaning of sec_4944 sec_4944 imposes a tax if a private_foundation invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_53_4944-1 provides that no one category of investments is a per se jeopardizing investment however sec_53_4944-1 provides that certain investments will be scrutinized more closely such as trading in securities on margin trading in commodity futures investments in working interests in oil_and_gas wells the purchase of puts calls and straddles the purchase of warrants and selling short here you intend to use funds donated by founder to construct the new museum facility and to make landscaping and horticultural improvements to the museum sites and other foundation-owned property an investment in the more narrow sense contemplated by sec_4944 therefore the expenditures you will incur to build the new museum facility are not jeopardizing investments under sec_4944 you are not making conclusion based on the foregoing we rule as follows your payment of third-party expenses relating to the construction of the new museum facility and related landscaping and horticultural improvements on the museum sites leased to the foundation for a 100-plus year term at no charge will not constitute an act of self-dealing under sec_4941 your payment of an allocable portion of expenses to third-party utility companies will not result in an act of self-dealing under sec_4941 your use of founder’s groundskeeping equipment and shed at no charge will not result in an act self-dealing under sec_4941 eounder’s and founder’s employees’ use of paths and roads that cross the museum sites and foundation-owned property on a basis not more favorable than provided to the general_public will not result in an act of self-dealing under sec_4941 reimbursing founder for your allocable share of the expenses related to the art coordination employees’ services will not result in an act of self-dealing under sec_4941 the new museum facility will be excluded from your assets in calculating your minimum_investment_return under sec_4942 expenditures you will incur to build the new museum facilities on the museum sites will not be jeopardizing investments under sec_4944 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore lieber manager exempt_organizations technical group enclosure notice
